Citation Nr: 1442034	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-14 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for a left hip replacement.

2.  Entitlement to service connection for a right hip flail joint.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from May 1978 to October 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an
August 2010 rating decision of the RO.

The Board remanded the case in December 2013 for additional due process considerations and development that has been completed.  The RO obtained the requested medical opinion, and addendum.  The case was returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  

Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran is shown to have suffered a right leg injury during service.  

2.  At the time the Veteran filed an initial claim of service connection, shortly after service, the Veteran reported having right leg pain due to his extensive period of active service.  

3.  The left hip degenerative joint disease requiring a replacement is not shown as likely as not to have its clinical onset during the Veteran's lengthy active service.  

4.  The current pathology manifested by degenerative changes of the right hip is shown as likely as not to have had its clinical onset during the Veteran's  period of active service when he reports experiencing ongoing pain after suffering injuries to that leg.   


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by a left hip replacement due to degenerative is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  By extending the benefit of the doubt to the Veteran, his left hip disability manifested by degenerative changes is due to an injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).
 	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  

Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in March 2010, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claims of service connection, as well the legal criteria for establishing entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of the initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own lay statements offered in support of his claims.  

The Veteran was afforded VA examinations responsive to the claims of service connection for a left hip replacement and right hip flail joint.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Opinions were provided by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the entire record.  

Additionally, in this regard, the Veteran does not assert that the examination is inadequate to decide the claims being adjudicated herein, so the examination is to found to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence gathered in connection with his claims and statements and concludes that there is no outstanding evidence with respect to the Veteran's claims of service connection for left hip replacement and right hip flail joint.  Certainly, the Veteran is the best informant to describe the nature and extent of his disorder.  

For these reasons, the Board finds that the VCAA duties to notify and assist the Veteran have been met in this case.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As osteoarthritis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A careful review of the service treatment records in this case shows that the Veteran  did not manifest complaints or findings referable to a disorder of either hip during service or for several years thereafter.  

The Veteran's June 1998 separation examination report also noted that his lower extremities and musculoskeletal system were normal; at that time, he denied experiencing any arthritis, joint pain or deformity.  

However, the Veteran is competent to report that he underwent a left hip replacement and has right hip flail joint in this case.  He is also competent to report when his symptoms related to his claimed hip disorder were first identified.  

Significantly, the Board finds his statements to be credible and to provide a basis for linking the onset of his current bilateral hip disability to a degenerative disease process that began during extensive period of active service.     

The Veteran in this regard reports having a history of suffering a right leg injury and experiencing bilateral hip pain beginning during service.  

While the July 2010 and January 2014 VA examiners opined that the Veteran's disorders were not related to his service, including the Veteran's soft tissue injury of the right leg in 1991, the Board finds these statements to have limited probative value because neither fully assessed his lay assertions in light of the entire record.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

First, the VA examiners, in determining that the Veteran's left hip replacement and right hip flail joint were unrelated to service, noted that the Veteran had a post-service occupational injury to the right hip and that identified osteoarthritis was a common degenerative process consistent with aging.  
 
In this regard, the Board observes that, when the Veteran filed his initial claim of service connection in November 1999, he did report having right leg pain.  This statement recorded so shortly after service, in the Board's opinion, tends to confirm his current assertions of having had right hip pain beginning in service.  

In addition, the Veteran is shown to have first sought treatment for his left hip in November 2003 when it was noted that he had osteoarthritis.  In January 2004, he reported having a one to two year history of intermittent pain, but made no reference to an in-service injury.  

Significantly, a X-ray study at that time noted finding of significant narrowing of the left hip with near bone on bone contact.  The diagnosis was that of degenerative arthritis of the left hip.  

It was noted in connection with these medical findings that a physician had told the Veteran that he had the hip of a 70 year old.  

As such, the advanced nature of the left hip pathology noted at this time after service provides significant support for the Veteran's lay assertion of having had left hip pain due to this degenerative disease process while serving on active duty and performing strenuous activity.  

On this record, the June 2010 VA examination report and February 2014 and June 2014 addenda to the January 2014 VA examination report are found to have explained the reasons for the VA examiners' conclusions based on a less than complete review of the record,  

Thus, these opinions are assigned reduced worth for the purpose of deciding this appeal.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

Accordingly, in reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing that the process of degenerative joint disease involving each hip as likely as not had its clinical onset during his extensive period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  



ORDER

Service connection for the left hip replacement is granted.

Service connection for the right hip flail joint is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


